Citation Nr: 1706453	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-46 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

2. Entitlement to an extraschedular rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1989 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This case was remanded by the Board for further development in June 2014.

In March 2016, the Board, in pertinent part, denied entitlement to a disability rating in excess of 30 percent for migraine headaches.  The Veteran appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

An April 2016 rating decision implemented the Board's award of a 30 percent rating for migraine headaches, effective December 1, 2009, the date of claim.

In November 2016, the parties filed a Joint Motion for Partial Remand (JMPR) asking the Court to vacate the Board's March 2016 decision in pertinent part and remand the issue of entitlement to a rating in excess of 30 percent for migraine headaches to the Board for further development and readjudication in compliance with the directives specified.  The Court granted the November 2016 JMPR in a November 2016 order, finding that the Board erred by failing to provide an adequate statement of reasons or bases for its decision.  Specifically, the JMPR stated that the Board did not discuss potentially favorable evidence, thereby frustrating judicial review.   The parties agreed that a remand was necessary.  Therefore, the Court vacated the portion of the Board's March 2016 decision denying entitlement to a rating in excess of 30 percent for migraine headaches, and remanded the matter to the Board.  The remaining issues adjudicated in the March 2016 Board decision were either not appealed or disturbed. 

 The Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  For the period prior to December 26, 2013, he was in receipt of a less than total rating; however, the applicable evidence does not raise the issue of unemployability prior to December 26, 2013.  

The record shows that the Veteran is currently in receipt of a 100 percent combined schedular rating from December 26, 2013, and the Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU. Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114 (s) (2014). Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute.  38 U.S.C.A. § 1114 (s); Bradley, 22 Vet. App. at 290.  In other words, under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  In this case, as of December 26, 2013, the Veteran is in receipt of a combined 100 percent rating based on multiple service-connected disabilities.  Thus, based on these facts, consideration for a separate award of SMC under 38 U.S.C.A. § 1114 (s) is not warranted.

The issue of entitlement to an extraschedular rating for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

For the entire period on appeal, the Veteran's migraine headache symptoms most nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a maximum 50 percent schedular rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.






Increased Rating for Migraine Headaches - Analysis

The Veteran seeks a rating higher than the currently assigned 30 percent rating for service-connected migraine headaches, which are evaluated under 38 C.F.R. § 4.124a, DC 8100.  

DC 8100 provides a maximum 50 percent schedular rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating with characteristic prostrating attacks averaging one in 2 months over last several months, and a 0 percent rating with less frequent attacks.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2016).

The provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, all the conditions listed in DC 8100 must be met.

The Rating Schedule does not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim, but not specifically addressing the matter of what is a prostrating attack).  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  

Further, "severe economic inadaptability" is also not defined in VA law.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In addition, the Court has held that nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.  In this regard, it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a TDIU rather than just a 50 percent rating.  Id., citing 38 C.F.R. 
§ 4.16.  The Court discussed the notion that consideration must also be given as to whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446-447.

Turning now to the relevant evidence of record, during the August 2009 VA examination, he reported having migraine headaches once per month which were associated with light sensitivity, noise sensitivity, spots in front of his eyes, nausea and vomiting. His headaches lasted up to two days and he reported that he usually missed one day of work per month due to his headache.  Migraine headaches were diagnosed.  

A February 2010 VA treatment note indicated that the Veteran's headaches were increasing in frequency, occurring about every month or every other month.  

A June 2010 treatment note indicated that the Veteran was currently having a migraine headache and had symptoms of nausea, light and sound sensitivity, and tingling and numbness in his right hand and side of his right face.  He said that the tingling and numbness in his right hand and the right side of his face was common when he had migraines.  He stated that he had not had a migraine in about a year.  

A September 2010 treatment note indicated that the Veteran was currently having a migraine headache.  His symptoms included blurred vision, sensitivity to light, nausea, pain described as 10/10 and totally disabling, and weakness.  Medications helped with symptoms, but he had to be lying down.  

In a November 2010 statement, the Veteran reported that, during his military service, he would take medication and be "placed [i]n quarters for a few days, and placed in a dark room as remedies for the intense pain" associated with his migraine headaches.  

Other evidence included an October 2012 VA treatment note indicating that the Veteran's migraine headache pain was rarely severe, very often limited his ability to do usual daily activities, always made him wish he could lie down, and always limited his ability to concentrate.  

In an April 2013 letter, the Veteran's former supervisor stated that from January 1999 to March 2001 he was sent home numerous times on an average of two times a month over the course of two years for migraine headaches and low back pain.  He stated that the Veteran became ineffective and pretty much incapacitated when he had a migraine headache. 

In an undated letter received in September 2013, the Veteran's employer stated that his migraine headaches had been the cause of work absences throughout his period of employment.  She stated that they were working with the Veteran to mitigate factors that contributed to his migraine headaches, but that his migraine headaches continued to worsen.

After a review of all of the evidence of record, both lay and medical, the Board finds that the weight of the evidence supports a finding that the Veteran's migraine headaches meet the criteria for a higher and maximum schedular rating of 50 percent under DC 8100.  

The evidence is in equipoise as to whether the Veteran's headaches occur frequently.  In this regard, while some evidence of record indicates that the Veteran experiences headaches only once a month, other evidence indicates that he experiences at least two per month with continued worsening.  

The evidence supports a finding that the Veteran's migraine headaches are  completely prostrating and that his attacks are prolonged, as evidenced by (1) Veteran's statements that reflecting that his headaches typically last for a few days; (2) September 2010 treatment notes reflecting the Veteran's rating of 10 out of 10 pain and totally disabling headache pain; and (3) Veteran's November 2010 statement that during service he had to be placed in quarters for a few days and placed in a dark room due to his migraine headaches.  

Lastly, the evidence also supports a finding that the Veteran's headaches are productive of severe economic inadaptability, as the statements from the Veteran and his former employer/supervisors indicate that he had had absences from work due to his migraine headache.  See undated letter from his employer; April 2013 letter from the Veteran's former supervisor.

Based on the foregoing, the Board finds, with resolution of all doubt in the Veteran's favor, that his migraine headaches are frequent, completely prostrating, prolonged, and productive of severe economic inadaptability.  As such, a schedular rating of 50 percent under DC 8100 for migraine headaches is warranted for the entire period on appeal.  There is no higher rating available under such code.  

Extraschedular consideration of the Veteran's migraine headaches is addressed in the remand portion below.

ORDER

For the entire period on appeal, a maximum schedular rating of 50 percent for migraine headaches is granted, subject to controlling regulations governing the payment of monetary awards.

REMAND

An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 
Consistent with the findings of the November 2016 JMPR, the Board considers whether the Veteran's migraine headaches warrant referral for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board emphasizes that it presently expresses no opinion as to the merits of assignment of an extraschedular evaluation, as the initial decision is vested solely with the officials assigned under 38 C.F.R. § 3.321 (b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321 (b) for service-connected migraine headaches.

2.  Refer the migraine headache claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321 (b), specifically addressing the Veteran's complaints of numbness and tingling in face, hands and feet, as well as nausea which he feels is associated with his migraine headaches.  

Although a complete review of the claims file is imperative, attention is called to the following:

*June 2010 medical treatment records reflecting the Veteran complaint of tingling and numbness in his right hand and the right side of this face which he said was common when he had migraines.  

* September 2010 treatment notes showing the Veteran's complaint of having felt lightheaded and numb in his hands and feet for two weeks, symptoms believed to be related to his migraine headaches.  

*October 2010 statement of the case referring to a June 2000 report of severe headache with facial numbness and nausea.   

3.  After completing the above, and any other development as may be indicated, the claim for extraschedular consideration must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and representative must be issued a supplemental statement of the case.  An appropriate period of time must be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


